On the record here presented the application for a preference under rule 151 of the Rules of Civil Practice should have been granted. The physician’s affidavit indicated that this plaintiff, a 23-year-old woman, with a history of tuberculosis and diabetes, who was injured as a passenger in a two-ear collision, suffered fractures of the spine and clavicle and as a result of the trauma her diabetes became uncontrollable, with resultant failure of kidney function. He states his unequivocal belief that she will not survive for another two years. Order appealed from unanimously reversed in the exercise of discretion, and motion granted, with costs. 'Settle order. Concur — Botein, P. J., Valente, McNally, Stevens and Bergan, JJ.